                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                      Case No. 15-48841-PJS
         ROBERT OAKLEY
         PATRICIA OAKLEY
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Krispen S. Carroll, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/08/2015.

         2) The plan was confirmed on 11/12/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/26/2016, 03/07/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/06/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,412.00.

         10) Amount of unsecured claims discharged without payment: $671,325.25.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)


   15-48841-pjs       Doc 90     Filed 03/25/19      Entered 03/25/19 10:08:15         Page 1 of 3
Receipts:

       Total paid by or on behalf of the debtor              $83,726.24
       Less amount refunded to debtor                             $9.05

NET RECEIPTS:                                                                                   $83,717.19


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $9,141.87
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $5,954.33
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $15,096.20

Attorney fees paid and disclosed by debtor:                 $500.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
BANK OF AMERICA                 Secured       21,235.72     21,567.32        21,567.32      21,567.32        0.00
BANK OF AMERICA                 Secured              NA           0.00             0.00     46,278.10        0.00
BANK OF AMERICA                 Secured              NA         650.00           650.00        650.00        0.00
BUREAUS OF INVESTMENT GROUP     Unsecured      5,231.83            NA               NA            0.00       0.00
CAPITAL ALLIANCE FINANCIAL      Unsecured      2,516.25       2,446.16         2,446.16           3.18       0.00
CAPITAL ONE BANK USA NA         Unsecured         973.98        973.98           973.98           1.27       0.00
CAPITAL ONE BANK USA NA         Unsecured         479.00        531.60           531.60           0.69       0.00
CAPITAL ONE BANK USA NA         Unsecured      1,462.92       1,462.92         1,462.92           1.90       0.00
CAPITAL ONE BANK USA NA         Unsecured         298.00        330.46           330.46           0.43       0.00
CERTEGY PAYMENT RECOVERY SER    Unsecured      1,400.00            NA               NA            0.00       0.00
CONSUMERS ENERGY COMPANY        Unsecured      1,482.22       1,929.19         1,929.19           2.51       0.00
DITECH FINANCIAL LLC            Unsecured     47,686.19     47,686.19        47,686.19           61.99       0.00
DTE ENERGY                      Unsecured         310.00           NA               NA            0.00       0.00
FARM BUREAU INSURANCE CO        Unsecured         321.34           NA               NA            0.00       0.00
FORD MOTOR CREDIT               Secured        5,430.39       5,688.97         5,688.97           0.00       0.00
GREEN TREE SERVICING LLC        Unsecured     54,395.52            NA               NA            0.00       0.00
HENRY FORD HEALTH SYSTEM        Unsecured         221.30           NA               NA            0.00       0.00
HENRY FORD HEALTH SYSTEM        Unsecured      1,051.31            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured            NA    493,580.48       493,580.48            0.00       0.00
INTERNAL REVENUE SERVICE        Priority             NA     58,698.77        58,698.77            0.00       0.00
LVNV FUNDING LLC                Unsecured      5,913.00       5,913.92         5,913.92           7.69       0.00
LVNV FUNDING LLC                Unsecured         353.00        414.13           414.13           0.54       0.00
LVNV FUNDING LLC                Unsecured         950.00      1,003.97         1,003.97           1.31       0.00
MERRICK BANK                    Unsecured      1,158.12       1,129.97         1,129.97           1.47       0.00
MICHIGAN STATE HSNG DVP AUTHO   Unsecured     18,261.88            NA               NA            0.00       0.00
PORTFOLIO RECOVERY ASSOCIATES   Unsecured      1,273.00       1,230.81         1,230.81           1.60       0.00
PORTFOLIO RECOVERY ASSOCIATES   Unsecured         237.00        235.87           235.87           0.31       0.00
STATE OF MICHIGAN CD            Unsecured     30,000.00     30,808.73        30,808.73           40.05       0.00
TD BANK USA NA                  Unsecured         465.00        488.20           488.20           0.63       0.00
U OF M HEALTH SYSTEM            Unsecured          91.06           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)


  15-48841-pjs     Doc 90       Filed 03/25/19      Entered 03/25/19 10:08:15                 Page 2 of 3
 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00        $46,278.10               $0.00
       Mortgage Arrearage                                 $21,567.32        $21,567.32               $0.00
       Debt Secured by Vehicle                             $5,688.97             $0.00               $0.00
       All Other Secured                                     $650.00           $650.00               $0.00
 TOTAL SECURED:                                           $27,906.29        $68,495.42               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00              $0.00
        Domestic Support Ongoing                               $0.00              $0.00              $0.00
        All Other Priority                                $58,698.77              $0.00              $0.00
 TOTAL PRIORITY:                                          $58,698.77              $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                            $590,166.58             $125.57              $0.00


Disbursements:

         Expenses of Administration                            $15,096.20
         Disbursements to Creditors                            $68,620.99

TOTAL DISBURSEMENTS :                                                                       $83,717.19


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Krispen S. Carroll
                                                                      Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)


   15-48841-pjs       Doc 90      Filed 03/25/19       Entered 03/25/19 10:08:15           Page 3 of 3
